Citation Nr: 1237023	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to payment of additional compensation benefits for a dependent spouse.

2.  Entitlement to an increased rating for dermatitis of the hands and feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran was afforded a Board hearing by videoconference in July 2012.  A transcript of such proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The enabling regulation provides with respect to the effective date for additional compensation or pension for dependents that the effective date will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The regulation further defines the date of claim for additional compensation for dependents as the date of Veteran's marriage or birth of his or her child or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within 1 year of notification of such rating action.  38 C.F.R. § 3.401(b)(1). 

The regulations also provide that VA will accept the written statement of a claimant as proof of marriage, dissolution of a marriage, or the birth of a child for purposes of determining entitlement, provided the statement contains the date (month and year) and place of the marriage and the full name and relationship of the other person to the claimant.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

The earliest date for commencement of payment of an additional award of pension for a dependent (spouse or child) is the first day of the month following the effective date.  38 C.F.R. § 3.31.  

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109(a)(2).

The Board notes that the Veteran was rated as 30 percent disabled effective November 6, 1980, by an October 1981 rating decision.  The Veteran subsequently submitted a declaration of marital status dated November 4, 1981, indicating that he was married at that time to LJH and had previously been married to RFY during 1966.  A letter to the Veteran dated November 10, 1981, indicates that he was being paid additional benefits for his spouse and children.  

Beginning in July 1991, the RO requested the Veteran provide the Social Security numbers of his dependents.  Additional letters were sent in September 1992 and January 1993.  The January 1991 and the January 1993 letters were returned as undeliverable.  The RO subsequently discontinued the Veteran's additional benefits for dependents, effective April 1, 1993.

The Veteran updated his address with the RO by way of a Direct Deposit form, received in January 1994.  The Veteran submitted an updated Declaration of Status of Dependents in November 2009.  The Board notes that the Veteran reported he was married from 1967 to either August 1984 or December 1985 to LJH.  He had a common law marriage with JAH from 1975 to either March 1988 or October 1989.  He also reported being married to BAC from February 1999.  The Board observes that the Veteran claims that he was married to two women simultaneously from at least 1975 to August 1984.

The Veteran testified in July 2012 that he is claiming additional dependency benefits for "[redacted]" from 1981.  There is no information concerning a marriage with such person in the claims file.  Thus, the RO/AMC must clarify when the Veteran claims he was married to such person.  The RO should additionally notify the Veteran that he was receiving additional benefits for a spouse from November 6, 1980, to April 1, 1993.

Additionally, the Board notes that the marriage certificate to BAC has been associated with the claims file.  The divorce decree from JAH, with dissolution effective October 1988, has also been submitted and associated with the claims file.  However, the Veteran's previous marriage and divorces are still undocumented.  Thus, he should be requested to submit all relevant marriage and divorce certificates for his previous spouses.

The Board also finds that the Veteran's claim, dated November 1980, requesting an increased rating for dermatitis of the hands and feet was perfected by a Form 9 dated March 1981.  The RO subsequently granted a 30 percent rating as of the Veteran's date of claim, explaining that this was a full grant of benefits on appeal.  However, as the possibility of a higher rating was available, the Board is compelled to find that this increased rating claim is currently on appeal.  Thus, the RO/AMC must develop the claim accordingly, with the Veteran being supplied any necessary notice, requested where he has been treated for his condition, with a VA examination and readjudication of his claim.  

The Veteran should also be asked if he desires a Board hearing on the issue of an increased rating for his skin disability.  In this regard, a March 1981 Form 9 indicates the Veteran's desire a hearing in front of the "Veterans Board."  The Veteran subsequently provided testimony in front of RO personnel in July 1981.  It is unclear whether this satisfied the Veteran's request for a hearing on this issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes what type of information and evidence is needed to substantiate a claim for an increased rating for a skin disability; as well as an explanation of the information needed to establish a disability rating and an effective date for the disability on appeal, as outlined by the Court in Dingess/Hartman.  Also, ask the Veteran whether he requires a Board hearing on this issue.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his skin condition.  After securing the necessary release, such records should be obtained.

3.  Request that the Veteran submit information concerning when he was married to "[redacted]."  Also, inform the Veteran of the actual dates that he was receiving benefits for a dependent spouse.  Ask him if he wishes to withdraw his current claim for additional benefits for a dependent spouse.

4.  Ask the Veteran to submit all relevant marriage and divorce certificates for his prior spouses, to include all of those outlined above and any other spouses the Veteran might have had in the past.

5.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected skin disability.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

6.  After the development requested above has been completed to the extent possible the RO/AMC should again review the record.  If any benefits sought on appeal remain denied, the Veteran and representative should be furnished a supplemental statement of the case, considering any evidence of record prior to the last relevant supplemental statement of the case, and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


